Citation Nr: 1236381	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  As noted in the previous remand, the issue is now characterized as service connection for an acquired psychiatric disorder, to include PTSD, in order to best reflect the claim on appeal.

In April 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  And, in August 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file. 

In January 2010 and again in May 2011, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

While the Board sincerely regrets the additional delay, for reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

While further delay is regrettable, the Board observes that additional development is again required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD. 

The Board finds that most of the remand directives from the Board's prior remands were substantially complied with; however, the matter of a VA examination and opinion requires additional development prior to adjudication of the Veteran's claim.

The Board's January 2010 remand instructed the RO/AMC to schedule the Veteran for a VA psychiatric examination by a psychiatrist to determine the nature and extent of any psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  In November 2010, the Veteran did undergo a VA mental disorders examination; however, a psychologist with a Ph.D. was listed as the examining provider.  At the end of the examination report, a psychiatrist with an M.D. degree added his signature under a note stating that he had reviewed and concurred with the findings of the report. 

The psychologist who conducted the November 2010 examination reviewed the Veteran's pertinent medical history and concluded that the record contained no documentation to support her claimed stressor of being raped in service.  The psychologist went on to conclude that the Veteran did not meet the criteria for a PTSD diagnosis at the present time, and instead diagnosed the Veteran with major depressive disorder not related to military experiences.  The psychologist opined that it is not at least as likely as not that the Veteran's current psychiatric symptomatology is related to her military service, given that the Veteran did not report any mental health concerns while in the military or at the time of discharge from the military aside from her long history of substance abuse, which predated her military experiences. 

However, the Board noted in May 2011 that available service treatment records and service personnel records do indeed reflect that the Veteran had mental health issues in service.  In December 1977, she underwent a medical examination and was diagnosed with borderline depression.  In March 1979, the Veteran issued a three-page statement defending her personal conduct in the Coast Guard, and mentioned in this statement that she had told the officer in charge of one of her drug treatment programs in 1979 that she had been raped the previous year. 

Also, since the May 2011 remand, additional and relevant records have been added to the claims file.  In particular, the file from Defense Investigative Services was added to the claims file.  These documents include counseling notes from the private counselor that the Veteran was referred to during service.  In particular, in March 1978, the Veteran reported to the counselor that she had been taken out to a cemetery and raped by a friend of her husband's in August 1977.  Also, an August 1978 termination summary from the South Central Mental Health and Retardation Center shows that she again reported an in-service rape.

In June and July 2011, the Veteran underwent additional VA mental health examinations.  The VA examinations were this time noted as conducted by both a psychologist and a psychiatrist, having both interviewed the Veteran, and compiled their findings in one detailed report.  The VA examiners confirmed her proper Axis I diagnosis as major depressive disorder, mild, not related to military service.  Borderline personality disorder was noted as an Axis II diagnosis.  As to the cause of the major depressive disorder, the examiners concluded that it is not at least as likely as not that major depressive disorder arose during service or is otherwise related to any incident of service.  The Defense Investigative Services file was not associated with the record at the time of this examination.  The RO/AMC, after receiving the additional evidence, again referred the claims file for an addendum opinion.

In April 2012, the VA psychologist authored an addendum opinion, in which she indicated a review of the claims folder.  The psychologist noted the new evidence received from the Defense Manpower Center (previously known as Defense Investigative Services), and noted the Veteran's seven sessions of individual therapy with a private social worker in 1978.  The examiner concluded that the Veteran's claimed condition "clearly and unmistakably existed prior to service, was clearly and unmistakeably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

It is unclear from this opinion, however, what psychiatric disability was found to have preexisted service.  It appears the examiner is suggesting that the Veteran suffered from a borderline personality disorder prior to service and that the diagnosis of adjustment disorder during service was simply a misdiagnosis.  However, an explanation was not provided as to whether the diagnosed major depressive disorder, which has been listed separate from the personality disorder, preexisted service.  Also, no further discussion as to whether the records from the Defense Manpower Center showing counseling sessions that included a mention of a rape in service, in any way changed the examiners' conclusions regarding PTSD.  The opinion rendered on the July 2011 examination report suggested that a sufficient stressor was not identified.  It is unclear from the discussion whether it was the lack of objective findings in the service treatment records of the rape and/or the overall questionable credibility of the information provided by the Veteran throughout the record that led to the examiner's conclusion concerning the sufficiency of the claimed stressor. 

In light of the above, the claims file should be returned to the psychiatrist and psychologist who authored the July 2011 examination report, if available, to obtain an addendum opinion.  If a new examination is deemed necessary, one should be scheduled. 

The Board recognizes that the most recent VA outpatient treatment records from the Pittsburgh VA Medical Center (VAMC) are dated in May 2011.  On remand, all relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain current VA mental health treatment records dating since May 2011 from the Pittsburgh VA Healthcare System. 

2.  After the above has been completed to the extent possible, return the claims file to the psychiatrist and psychologist who examined the Veteran in July 2011, if available, to obtain an addendum opinion.  If neither of the examiners is available, then the claims file should be forwarded to another examiner of equal or greater qualifications to obtain the requested opinion.  If a new examination is deemed necessary to respond to the questions, one should be schedule. 

Following review of the claims file, the examiners should respond to the following:

a. Specify which, if any, psychiatric disorders clearly and unmistakably existed prior to service, and fully explain the basis for the conclusion.
b. Explain whether the Veteran's report of a rape during service to a counselor, as noted in the Defense Manpower Center counseling records, changes the conclusion regarding the sufficiency of the claimed stressor and whether the Veteran suffers from PTSD as a result of such.  Please explain the reasons for the conclusion.
c. Explain whether the currently diagnosed major depression is or is not related to the psychiatric complaints noted in service.  Please provide the reasons for the conclusion. 

3.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



